DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/907036 on November 1, 2021, in which Claims 21-40 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are pending, of which Claims 21-40 are allowed.  

Allowable Subject Matter
Claims 21-40 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-20.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determining, after a system failure, that an undo log record of a persisted undo log is located after a current end of the undo log, wherein the current end is determined, at least in part, on a tail pointer of the undo log; determining that the undo log record located after a current end of the undo log is valid; and updating the tail pointer of the undo log to point to the valid undo log record”, in Claims 21, 27 and 34; in conjunction with all other limitations of the .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Lewin et al. (U.S. Patent Application 2007/0220311), hereinafter “Lewin”.  Lewin is cited on PTO-892 filed 2/9/2022.
	Lewin: ¶ 127 teaches the last entry is read from the UNDO METADATA stream, the location of the end of the UNDO METADATA stream being determined by its end pointer.  

Although conceptually similar to the claimed invention of the instant application, Lewin does not teach the undo log is located after the current end of the undo log.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Cheriton (US Patent Application 2014/0258777) teaches an undo log.
-McAlister (US Patent Application 2016/0085643) teaches undo log records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.